Case 3:21-cv-02886-JCS Document 1-12 Filed 04/21/21 Page 1 of 9




                   EXHIBIT
                     12
10/22/2018           Case 3:21-cv-02886-JCS           Document
                                    8 friends built their              1-12 Filed
                                                          own tiny neighborhood.        04/21/21
                                                                                 Look inside             Page
                                                                                             and you'll want     2 of 9
                                                                                                             to move

                     Tiny Home Tour


                     8 friends built their own tiny neighborhood. Look inside and
                     you'll want to move
                              Tiffany Orr
                              Contributing Writer




Photo #8



                     AIRBNB




                                 Sustainable. Small. Steel. There are no better words to describe the
                                 compound near Llano, Texas, and the Llano River that has been dubbed
                                 Bestie Row.

                                 Bestie Row was commissioned by Fred and Judi Zipp. The real name of
                                 the compound is Llano Exit Strategy. The property was designed by the
                                 Zipps' longtime friend, architect Matt Garcia, according to May
                                 2015 People magazine story. People are calling the property Bestie Row   MORE FROM TINY HOME TOUR
                                 because that’s where the Zipps and three other couples plan to retire
                                 eventually.




                                                                                                          Open the door of this 200-square-foot
                                                                                                          home and marvel at its storage
                                                                                                          capacity




                                                                                                          Tiny Seattle cottage has all it needs in
                                                                                                          one floor: The bedroom is so elegant




Photo #8
                                                                                                          8 fantastic tiny home floor plans for
                                                                                                          families, #2 is divine




                     AIRBNB




                                                                                                          Stay in a bright vineyard cottage and
                                                                                                          enjoy a glass of wine in its spacious
                                                                                                          living room




Photo #7

http://tinyhometour.com/2016/02/08/8-friends-built-their-own-tiny-neighborhood-look-inside-and-youll-want-to-move/?src=bottomxpromo                  1/8
10/22/2018           Case 3:21-cv-02886-JCS           Document
                                    8 friends built their              1-12 Filed
                                                          own tiny neighborhood.        04/21/21
                                                                                 Look inside             Page
                                                                                             and you'll want     3 of 9
                                                                                                             to move

                                                                © Tiny Home Tour   About Ads   Terms of Use   Privacy Policy




                     AIRBNB




                              The Zipps told Garcia they wanted a new home that was sustainable,
                              energy efficient and took advantage of the natural features that the
                              property offered. Garcia drew on his childhood to come up with the design
                              for the compound.




 Photo #10




                     AIRBNB




                     AIRBNB




                     AIRBNB




http://tinyhometour.com/2016/02/08/8-friends-built-their-own-tiny-neighborhood-look-inside-and-youll-want-to-move/?src=bottomxpromo   2/8
10/22/2018           Case 3:21-cv-02886-JCS           Document
                                    8 friends built their              1-12 Filed
                                                          own tiny neighborhood.        04/21/21
                                                                                 Look inside             Page
                                                                                             and you'll want     4 of 9
                                                                                                             to move

                                                                  © Tiny Home Tour   About Ads   Terms of Use   Privacy Policy




                     AIRBNB




                              The compound is comprised of four 350-square-foot cabins and a 1,500-
                              square-foot common area for entertaining. The kitchen in the common
                              area has a large, spacious, chef-quality cooking range. It also has a large,
                              spacious refrigerator.

                              The kitchen is separated from the dining area by a black island. The dining
                              area has enough room for large crowds. The building also has a large,
                              spacious living room.




                     AIRBNB




                     AIRBNB




http://tinyhometour.com/2016/02/08/8-friends-built-their-own-tiny-neighborhood-look-inside-and-youll-want-to-move/?src=bottomxpromo   3/8
10/22/2018           Case 3:21-cv-02886-JCS           Document
                                    8 friends built their              1-12 Filed
                                                          own tiny neighborhood.        04/21/21
                                                                                 Look inside             Page
                                                                                             and you'll want     5 of 9
                                                                                                             to move

                                                                  © Tiny Home Tour   About Ads   Terms of Use   Privacy Policy




                     AIRBNB




                     AIRBNB




                     AIRBNB




                     AIRBNB




                              Off to the side, there is a guest room that has bunk beds made from
                              natural wood. It is separated from the common area by sliding doors. The
                              outside of the cabins are covered in corrugated steel. They have butterfly
                              roofs that collect rainwater that is stored in a cistern and used to irrigate
http://tinyhometour.com/2016/02/08/8-friends-built-their-own-tiny-neighborhood-look-inside-and-youll-want-to-move/?src=bottomxpromo   4/8
10/22/2018           Case 3:21-cv-02886-JCS           Document
                                    8 friends built their              1-12 Filed
                                                          own tiny neighborhood.        04/21/21
                                                                                 Look inside             Page
                                                                                             and you'll want     6 of 9
                                                                                                             to move
                                                                                                               g
                              the property.
                                                                 © Tiny Home Tour   About Ads   Terms of Use   Privacy Policy




                     AIRBNB




                              “This is a magical place, but it’s arid,” Fred Zipp said to Garden and Gun.
                              “We’re doing what we can to reserve as much water as possible for the
                              native trees and grasses. Fortunately, they’re beautiful.”




Photo #5




                     AIRBNB




Photo #6




                     AIRBNB




                              The inside of the cabins feature concrete floors and spray foam insulation
                              that keeps the cabins cool when it is hot outside and warm when it is cold.




http://tinyhometour.com/2016/02/08/8-friends-built-their-own-tiny-neighborhood-look-inside-and-youll-want-to-move/?src=bottomxpromo   5/8
10/22/2018           Case 3:21-cv-02886-JCS           Document
                                    8 friends built their              1-12 Filed
                                                          own tiny neighborhood.        04/21/21
                                                                                 Look inside             Page
                                                                                             and you'll want     7 of 9
                                                                                                             to move

                                                                © Tiny Home Tour   About Ads   Terms of Use   Privacy Policy




                     AIRBNB




Photo #2




                     AIRBNB




                     AIRBNB




                              “We just wanted something warm feeling that would offset the coolness of
                              the metal on the outside,” Garcia said to Garden and Gun of the use of
                              concrete. “It’s a high-design finish that doesn’t cost a lot of money.”

                              The cabins themselves feature amenities such as a sitting area, bed and a
                              bookshelf.




Photo #3




http://tinyhometour.com/2016/02/08/8-friends-built-their-own-tiny-neighborhood-look-inside-and-youll-want-to-move/?src=bottomxpromo   6/8
10/22/2018           Case 3:21-cv-02886-JCS           Document
                                    8 friends built their              1-12 Filed
                                                          own tiny neighborhood.        04/21/21
                                                                                 Look inside             Page
                                                                                             and you'll want     8 of 9
                                                                                                             to move
                     AIRBNB

                                                                           © Tiny Home Tour   About Ads   Terms of Use   Privacy Policy




                     AIRBNB




Photo #4




                     AIRBNB




                               The Zipps and their friends haven’t moved into their cabins yet. Right now
                               they only vacation there. The property is also available for others to rent
                               on Airbnb for $1,050 a night.

                                                                       ADVERTISEMENT




                               If you found the Zipps idea as great as we did, please SHARE this with
                               friends and family on Facebook.

                     RESOURCES AIRBNB, PEOPLE MAGAZINE, AND GARDEN AND GUN



                                                           Share on Facebook




                      See how couple downsized to 200-square-feet. Their ground-level
                      bedroom is beyond smart
                      'This is a high-end custom home in 200 square feet with all the amenities of a full-sized home ' Najem
http://tinyhometour.com/2016/02/08/8-friends-built-their-own-tiny-neighborhood-look-inside-and-youll-want-to-move/?src=bottomxpromo       7/8
10/22/2018           Case 3:21-cv-02886-JCS           Document
                                    8 friends built their              1-12 Filed
                                                          own tiny neighborhood.        04/21/21
                                                                                 Look inside             Page
                                                                                             and you'll want     9 of 9
                                                                                                             to move
                       This is a high end custom home in 200 square feet, with all the amenities of a full sized home, Najem
                      told the Telegram. 'But we had to be involved from the design stage, since everything had to be
                      compact and functional.'                              © Tiny Home Tour About Ads Terms of Use Privacy Policy

                      Tiny Homes                                                                                   OCTOBER 16

                     ADVERTISEMENT




                      Peek inside this clever 210-square-feet to see where they've put the bed:
                      It's awesome
                      'It’s inventive and clever within the smallest means,' says Washingtonian juror Robert Silver of this
                      surprisingly wide tiny home.

                      Tiny Homes                                                                                   OCTOBER 15




                      They call this the 'SHED tiny house' and once you see inside you'll know
                      why
                      This is a labor of love, but the adventure is just beginning for this hard working young couple.

                                                                                                                   OCTOBER 14




                      7 pieces of furniture to help you create a mini mudroom
                      If you live in a tiny home,you might think that having a proper mudroom is an unattainable dream.
                      However, they don't even take up that much space if you do it right - just pick one or two pieces of
                      space-saving furniture and you'll be good to go.

                                                                                                                     OCTOBER 2




                      7 first-rate floor plans for tiny one-bedroom homes with attached
                      garages
                      Many people consider a garage to be an essential part of their home, but it can be a bit of a challenge
                      to find a tiny floor plan that includes one. Luckily, the following one-bedroom floor plans have you
                      covered!

                                                                                                                   OCTOBER 10



                       RECOMMENDED
                     ADVERTISEMENT




http://tinyhometour.com/2016/02/08/8-friends-built-their-own-tiny-neighborhood-look-inside-and-youll-want-to-move/?src=bottomxpromo   8/8
